473 So. 2d 25 (1985)
Arba Earl BARR, a/K/a Floyd Barton, Appellant,
v.
STATE of Florida, Appellee.
No. 84-1719.
District Court of Appeal of Florida, Second District.
July 24, 1985.
Rehearing Denied August 15, 1985.
J. Marion Moorman, Public Defender, Bartow, and Douglas S. Connor, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Michael J. Kotler, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant was sentenced to consecutive prison terms of ninety-nine years for armed robbery with a deadly weapon and fifteen years for aggravated battery. The trial judge retained jurisdiction over one third of his sentences. Because appellant was sentenced pursuant to the guidelines under which parole is no longer available, we strike the retention of jurisdiction provision of the sentences. § 921.001(8), Fla. Stat. (1983); Morales v. State, 471 So. 2d 625 (Fla. 2d DCA 1985); Williams v. State, 470 So. 2d 864 (Fla. 2d DCA 1985). The judgment and sentences are otherwise affirmed.
GRIMES, A.C.J., and OTT and CAMPBELL, JJ., concur.